      Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 1 of 28



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

MYRA GUILBEAU                                    §
                                                 §
vs.                                              §          C.A. NO.4:19-cv-03628
                                                 §                (JURY)
STATE FARM LLOYDS                                §

             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“State Farm”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 269th Judicial District Court of

Harris County, Texas to the United States District Court for the Southern District of Texas,

Houston Division. In connection with this Notice of Removal, State Farm would respectfully

show the Court as follows:

                                        I.
                              PROCEDURAL BACKGROUND

        1.     On August 21, 2019, Plaintiff filed this action against State Farm in the 269th

Judicial District Court of Harris County, Texas. The state cause number is 2019-58319 (“State

Court Action”). In Plaintiff’s Original Petition (“Original Petition”), Plaintiff seeks monetary

relief over $200,000. (See Pl.’s Original Pet. at 10.) State Farm was served on August 26, 2019.

State Farm filed its answer on September 16, 2019.

        2.     In accordance 28 U.S.C. § 1446, State Farm files this Notice of Removal to remove

the State Court Action from the 269th Judicial District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division.




                                                1
      Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 2 of 28



                                            II.
                                       NATURE OF SUIT

       3.      Plaintiff filed this lawsuit alleging State Farm failed to pay insurance benefits owed

to her in accordance with his insurance policy for damage to his home and other property caused

by wind. (See Pl.’s Original Pet. at 2–3.) Plaintiff asserts causes of action for breach of contract

and for violations of Chapters 541 and 542 of the Texas Insurance Code, breach of the common

law duty of good faith and fair dealing, and violations of the Texas Deceptive Trade

Practices/Consumer Protection Act. (Id. at 3–8.)

                                             III.
                                     BASIS OF REMOVAL

       4.      The Southern District of Texas has jurisdiction over this action, pursuant to 28

U.S.C § 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

       5.      First, the parties are diverse. At all relevant times, Plaintiff was, and continues to

be, a Texas citizen. (See Pl.’s Original Pet. at 1.) State Farm is an association of individual

underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is defined

and set out in Chapter 941 of the Texas Insurance Code. The citizenship of an unincorporated

association is determined by the citizenship of each member of the entity, not by the state where

the entity is organized. See Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–83 (5th Cir.

1993) (finding that a Lloyd’s plan association was not a Texas citizen); see also Griggs v. State

Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen of

Illinois). At all relevant times, State Farm was, and continues to be, an unincorporated insurance

association whose underwriters were, and still are, citizens of states other than Texas. (See Aff. of

Michael Roper attached hereto.) Accordingly, State Farm is not a citizen of the State of Texas.




                                                 2
      Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 3 of 28



       6.      Second, the amount in controversy exceeds $75,000. Specifically, Plaintiff is

seeking damages between $200,000 and $1,000,000. (See Pl.’s Original Pet. at 10.) Thus, removal

to the Southern District of Texas is proper.

                                          IV.
                                  REMOVAL PROCEDURES

       7.      On August 21, 2019, Plaintiff filed this case against State Farm in the 269th Judicial

District Court of Harris County, Texas. State Farm was served on August 26, 2019. State Farm

filed its Answer on September 16, 2019. This Notice of Removal is being timely filed on

September 25, 2019. Accordingly, this Notice of Removal is timely filed within 30 days of when

State Farm received service and within one year from the commencement of this suit. See 28

U.S.C. § 1446(b)(1); 28 U.S.C. § 1446(c)(1).

       8.      The Houston Division of the Southern District of Texas is the proper venue

because: (1) Plaintiff’s property, which was allegedly damaged by wind and which forms the basis

of Plaintiff’s lawsuit, is located in Harris County, 28 U.S.C. § 1391(b)(2), and (2) Plaintiff’s State

Court Action was brought, and is pending, in Harris County. See 28 U.S.C. § 1441(a). Harris

County is within the jurisdictional limits of the Houston Division. See 28 U.S.C. § 124(b)(2).

       9.      All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,

pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be promptly filed with the

Harris County District Clerk’s Office and served on the Plaintiff.

       10.     A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.




                                                  3
      Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 4 of 28



                                                V.
                                              PRAYER

       11.     State Farm respectfully requests that the above-styled action now pending in the

269th Judicial District Court of Harris County, Texas, be removed to this Honorable Court

pursuant to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for State

Farm and against Plaintiff, that State Farm recover its costs, and for such other and further relief

to which State Farm may be justly entitled.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                    DALE M. “RETT” HOLIDY
                                                    Federal Bar No. 21382
                                                    State Bar No. 00792937
                                                    America Tower
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, Texas 77019
                                                    (713) 650-1313 – Telephone
                                                    (713) 739-7420 – Facsimile
                                                    rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS

OF COUNSEL:
GERMER PLLC
Lauren N. Herrera
Federal Bar No. 3174150
State Bar No. 24092720
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
lherrera@germer.com




                                                 4
     Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 5 of 28



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 25th
day of September, 2019.

       Shane McClelland                                                  VIA CM/ECF
       THE OFFICES OF SHANE MCCLELLAND
       440 Cobia Drive, Suite 101
       Katy, Texas 77494
       Shane@hmtrial.com




                                                           DALE M. “RETT” HOLIDY




                                               5
      Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 6 of 28



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MYRA GUILBEAU                                    §
                                                 §
vs.                                              §          C.A. NO._4:19-cv-03628
                                                                      _ _ _ _ __
                                                 §                      (JURY)
STATE FARM LLOYDS                                §

                           AFFIDAVIT OF MICHAEL ROPER

       This day appeared before me, the undersigned authority, MICHAEL ROPER, who after
being duly sworn, deposed and stated as follows:

       1.      "My name is Michael Roper. I am over the age of 18, I have never been
convicted of a felony or crime involving moral turpitude, and I am otherwise competent to
make this affidavit.

        2.     I am an Assistant Secretary - Treasurer of State Farm Lloyds, Inc. ("Lloyds,
Inc."), attorney-in-fact for State Farm Lloyds. I am also the Assistant Vice-President -
Accounting for State Farm Mutual Automobile Insurance Company ("State Farm Mutual").
My address is One State Farm Plaza, Bloomington, Illinois 61710-0001.

       3.      As part of my job duties for State Farm Mutual, I oversee the department that
maintains the books and records used to prepare and file the Annual Statements
and similar filings for State Farm Mutual and each of its property and casualty insurance
subsidiaries and affiliates, including State Farm Lloyds.

       4.     State Farm Lloyds is an association of individual underwriters authorized to
conduct business in Texas as a Lloyd's plan insurer as defined and set out in Chapter 941 of the
Texas Insurance Code.

       5.      As a Lloyd's plan insurer, State Farm Lloyds has designated an attorney-in-fact
as provided under Texas law. Lloyds Inc., a Texas business corporation, is the attorney-in-fact
in Texas for State Farm Lloyds and, as such, Lloyds Inc. is the agent of State Farm Lloyds.

        6.     As an officer of these State Farm companies, I have knowledge of their
respective directors, principal officers or underwriters, the type of entity each is, and other
similar information. I have firsthand knowledge of the statements in this Affidavit pursuant to
my duties in the above positions and they are true and correct.

       7.       On March 19, 2018 the Texas Department of Insurance notified State Farm
Lloyds that its Amended Articles of Agreement dated February 1, 2018 had been placed on file
and that its records had been updated to reflect the following changes to the underwriters:
Katinka Meijerink Bryson replaced Shyama Nichelle Terry, Wensley John Herbert replaced


                                                1
     Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 7 of 28



Jon Charles Farney, Kimberly Ann Sterling replaced Jack W. Watts, Jr. and Michael James
Arnold replaced Kevin Harper McKay. The underwriters following the changes made by the
Amended Articles of Agreement are listed below:

      •    Angela Kaye Sparks: Ms. Sparks maintains her residence and full time place
           of employment in Illinois and she has expressed an intent to remain in Illinois
           while an Underwriter of State Farm Lloyds.

      •    Annette Romero Martinez: Ms. Martinez maintains her residence and full
           time place of employment in Illinois and she has expressed an intent to remain
           in Illinois while an Underwriter of State Farm Lloyds.

      •    Mark Edward Schwamberger: Mr. Schwamberger maintains his residence
           and full time place of employment in Illinois and he has expressed an intent to
           remain in Illinois while an Underwriter of State Farm Lloyds.

      •    Wensley John Herbert: Mr. Herbert maintains his residence and full time
           place of employment in Illinois and he has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

      •    Katinka Meijerink Bryson: Ms. Bryson maintains her residence and full time
           place of employment in Illinois and she has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

      •    Michael James Arnold: Mr. Arnold maintains his residence and full time
           place of employment in Illinois and he has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

      •    Kenneth Edward Heidrich: Mr. Heidrich maintains his residence and full time
           place of employment in Illinois and he has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

      •    Kathleen Mary Pechan: Ms. Pechan maintains her residence and full time
           place of employment in Illinois and she has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

      •    Patricia Elizabeth Roark: Ms. Roark maintains her residence and full time
           place of employment in Illinois and she has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

       •   Laurette Catherine Stiles: Ms. Stiles is domiciled in Illinois. Her residence
           and full time place of employment is in Illinois and she has expressed an
           intent to remain in Illinois while an Underwriter of State Farm Lloyds.

       •   Kimberly Ann Sterling: Ms. Sterling is domiciled in Illinois. Her residence
           and full time place of employment is in Illinois and she has expressed an

                                                2
'-
       Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 8 of 28



                intent to remain in Illinois while an Underwriter of State Farm Lloyds.

          •     Robert Hun Sang Yi: Mr. Yi is domiciled in Illinois. His residence and full
                time place of employment is in Illinois and he has expressed an intent to
                remain in Illinois while an Underwriter of State Farm Lloyds.

        8.     At all times since the March 19, 2018 acceptance of the latest Amended Articles
of Agreement by the Texas Department of Insurance, the above named underwriters have had
their residences and full time places of employment in the State of Illinois.


          FURTHER AFFIANT SAYETH NAUGHT."



                                                         MICHAEL ROPER


          SUBSCRIBED TO AND SWORN TO before me, the undersigned authority on this
     _'\ .-th
theD<L/         day of September, 2019.

              - - - OFFICIAL SEAL
                       KAREN HAMILTON                    Notary Public for the State of Illinois
                "1011'RY PUBLIC· STATE OF ILLINOIS
                Mt Commission Expires Janua,y 07. 2022




                                                            3
     Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 9 of 28




                                 EXHIBIT A
                          LIST OF ATTORNEYS/PARTIES

1.    Shane McClelland
      THE OFFICES OF SHANE MCCLELLAND
      440 Cobia Drive, Suite 101
      Katy, Texas 77494
      Telephone: (713) 987-7107
      Facsimile: (832) 827-4207
      Shane@hmtrial.com
      Attorneys for Plaintiff

2.    Dale M. “Rett” Holidy
      rholidy@germer.com
      Lauren N. Herrera
      lherrera@germer.com
      GERMER PLLC
      America Tower
      2929 Allen Parkway, Suite 2900
      Houston, Texas 77019
      Telephone: (713) 650-1313
      Facsimile: (713) 739-7420
      Attorneys for Defendant



                          INDEX OF DOCUMENTS FILED
                            WITH REMOVAL ACTION

                   MYRA GUILBEAU VS. STATE FARM LLOYDS

            (a)    Plaintiff’s Original Petition
            (b)    Return Citation
            (c)    Defendant State Farm Lloyds’ Original Answer
            (d)    Docket Sheet




                                          6
    Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 10 of 28

                                                                                                           8l21l2019 1:33 PM
                                                                                Marilyn Burgess - Distiict Cterk Hanis Cuunty
                                                                                                    Envelope No. 36154842
                              2019-58319 / C®urt: 269                                                       By: Nelson Cuero
                                                                                                   Filed: 8121/2019 1:33 PM

                                       Cause Noe


    MYRA. GUILBEAU,                               §                  IN THE DIS'rRICT COURT OF
                                                  §
           Plaintiff,                             §
                                                  §
    V.                                            §                 -._ _ .. j~ rDICIAL DISTRICT
0
                                                  §
    STATE FA.RM LLOYDS                            §
                                                  §
           Defendant.                             §                     HARRIS COUNTY, TEXAS

          I'LAINTIF'F'S ORIGINAL PE;TITION AND REOI.JEST FOR DISCLOS'URE -

    TO THE HONORABLE JUDGE OF SAID COURT:

           COMES 1VOW, Myra Guilbeau ("Plaintiff'), atid files tliis, her Original Petition atid

    Request for Disc]osttre against Defendant State Fann Lloyds ("Defendant"), and in support

    thereof would respectfully show unto the Court the following:

                                   DISCO,aRY CONT1ftOL PLAN

           Plaintiff intencls to conduct discovery in this matter under Level 3, in accordance with

    Texas Rule of Civil Procedure 190.4,

                                                PARTIES

           1.       At all relevant times, Plaintiff owned a house at 1422 Sweet Grass Trail, Nouston,

    TX 77090.

           2,       Defendant is an insurance company doing business in the State of Texas and may

    be senied with process by servinl; its ag;ent for service of process, Corporation Service Conipany,

    211 E. 7`I' Street, Suite 620, AUsttn, Texas, 78701.




                                                      1
Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 11 of 28




                                   JIJI2ISlDICTI®la1 ANID VENUE

        3.      This Court has jurisdiction over the cause of action because the aniount in

controversy is within the jurisdictional limits of the Court.

        4.      All or a substantial part of the events or omissions giving rise to this lawsuit

occurred in Harris County; Texas. Therefore, pursuant to Tex. Civ. Prac. & Rem. Cocle § 15.002,

venue is proper in Harris County, Texas. The da.mages being sought by PlaintiiTare in excess of

the minimum jurisdictional requirements ofthis Court.

        5.      The Court has personal jurisdiction over Defendant because Defendant does

business in the State of Texas and because Defendant issued a policy of insurance covering

property that is located in this district.

                                         PLAINTIFF'S L®SS

        6.      Plaintiff owned the property at 1422 Sweet Grass Trail, Houston, TX 77090 (the

"Property") at all relevant times.

        7.      The Property sustained significant windstorm clamage when Hurricane Harvey

("Harvey") struck the Houston, Texas area on or about August 26, 2017,

         S.     Defendant issued an insurance policy (Policy 1`To. 53-B5-V716-7) (the "Insurauce

Policy") covering the Property, which vvas in full force and ef,Fect at the time Harvey struck..

         9.     Plaintiff liad paid all premiums for the Insurance Policy when Harvey damaged

Plaintiff's propeity.

         10.     The Insurance Policy covered Plaintiffs Property for damage caused by

windstorm, amorig other perils.

         1 l.    Plaintiff has already incurred and will incur significant expenses to repair the

windstorm damage that Harvey caused at the Property.



                                                   2
                               Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 12 of 28




                                         I2.          Shortly after Harvey, Plaintiff notifred the Defendant of damages sustained as a

                              result of Harvey and made a claim for benefits tinder the Insurance Policy.

                                         13.          Defendant assigned an adjuster to investigate and adjust the loss.

                                         14.          The adjuster visited the property but failed to fully and fairly investigate the loss.

                                         15.          The adjuster prepared a ciamage estimate but failed to abide by the terms of the

                              Insurance Policy, the Defendant's general company claims iiandling standards, and/or with

                              recognized claims handling standards.

                                         16.          The adjuster improperly omitted a.nd undervalued covered losses from windstorm

                               damage caused by Harvey to the Plaintiff's Proper-ty.

                                         17.          Defendant failed to pay Plaintiff for covered wimdstorm damage to the Property

                               caused by Haivey.

                                         18.          Plaintiff submitted a damage assessment to the Defendant, seeking payrnent of the

                               damaged property, less the policy deductible.

                                          19.         The amount sought by the Plaintiff was based on a firsthand inspection aiid

                               damage assessment prepared by Plainti?ff"s experts. The damage assessment included a room-by-

                               r•oom, line-by-line, unit cost damage estimate. Plaintiff's experts found that tl►e windstorm

                               damage greatly eYceeded the aniount arid scope of the Defendant's adjustnient.

                                          20.         Defendant has unreasonably refused to acknowledge Plaintift"s expert's damage

                               assessment as a basis for coverage and lias failed to issue payrnent based on said damage

                               assessment.

                                          21.         Harvey windstorm caused every loss Plaintiffha.s identified.




                                                                                                           3




.:
.- ..       ._
        ....-.- .. ...   .......    . ... ..
                                               -
                                                   -_ . -..,..-- .-   _..-   - __.... .. ._ .>.-       ,
                                                                                                   -~ --       .. ..   .~.-   ..   -.   -   . _ ...-.   ...
                                                                                                                                                              --      .
                                                                                                                                                                   • K~   .l.-- ...   •
Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 13 of 28




         22.    Defendant knows that Pl,aintiff is entitled to payment of insurance proceeds uiider

the terms of the homeowner's policy that Defendant issued for the items of loss that Plaintiff has

identified.

         23.    Defendant has no reasonable basis for refusing to pay for the Harvey windstorm

losses for which hlaintiff seeks insurance proceeds,

         24.    Defendant's actions constitute a breacli of the common law duty of good faitlh and

fair dealing.

         25.    Defendant has knowingl:y and intentionally misrepresented Plaintiff's insurance

coverage to Plaintifl'to avoid cornplyin g with its contractual obligation to pay for Plaintiff°s

covered losses due to Harvey windstorm damage.

         26.    Defendant's obstinate rafusal to acknowledge its coverage responsibilities out of

court has required Plaintitl'to file this action, thereby causing .Plaintiff and this Court to endure

unnecessary burden, expense, and delay.

         27.    Plaintiff lhas filed this suit to recover the amount owed under the Insurance Policy,

which Defendant wrongfully denied.

                                         C®IJNT 1
                                    BREACH DF CONTIaACT

         28.    Plaintiffhereby repeats and incorporates by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

         29.    Plaintiff a.nd Defendant entered into a contract for insurance coverage wlien

Plaintiff purchased and Defendant issue:d the Insurance Policy.

         30.    Plaintiff paid his policy ;premiums and otherwise maintained the lnsurance Policy,

whicli was in good standing at the time the Property sustained windstorm loss in August 2017.




                                                   4
                Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 14 of 28




                            31.        Plaintiff has complied with all obligations owed under the Instirance Policy,

                including conditions precedeiit to recovery.

                            32.        Defendant, however, has breached its cotitractual obligations by wrongfully

                denying coverage and failing to issue payment for the amount owed on this claim as docurnented

                in Plaintiff's written demand for payment and supporti.ng documents.

                            33.        Defendant's improper denial has har-med Plaintiff by denying the nioriey to whicli

                Plainti£f is entitled under the terms of the Insurance Policy.

                                                                  CC►UNT .II
                                                   VICDLAT.i®N COP 'I'CAAS INSURANCE C®DE:
                                                     UNFAIR SETTLEIi!IENT PRACTICES ANII
                                                iyIISREPRESENTATi®N ®F INSURANCE P®LICY

                          35.           Plaintiff hereby repeats and incorporates by reference the allegations an the

                preceding paragraphs of this Petition as if set forth fully hereiii.

                           36.          Defendant's conduct constitutes multiple violations of the Texas Insurance Code,

                Unfair Settlement Practices, Tex. ins. C:ode § 541.060; and Misrepresentation of Insurance.

                Policy, §541.061. All violations under this article are made actionable by Tex. Ins. Code §

                541..151.

                           37.          Defendant's practice of misrepresenting to Plaintiff material facts relating to the

                coverage at issue, constitutes an unfair method of competition and an unfair and deceptive act or

                practice in the business of insurance. Tex. Ins. Code § 541.060(a)(1.); § 541.061.

                           38.          Defendatit's practice of failinb to attempt in good faith to effectuate a prompt,

                fair, and equitable settlement of the claian, even though Defendant's liability under the Insurance

                Policy was reasonably clear, constitutes an tinfair method of competition and an unfair ancl

                deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(2)(A); §

                541.061.


                                                                                       5




...~   -^.-._     .   .e-- .~•a'.: <.. e•-.:..._~ ...e:..   ~_ .~.. . -1—:~ --•.a•-~   .          __    __   _                . .
Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 15 of 28




        39.     Defendant's practice of failing to promptly provide Plaintiffwith a reasonable

explanation of the basis in the Policy, iri relation to the facts or applicable law, for their failure to

offer a compromise settlement of the claim, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(3);

$ 541.061.

        40.     Defendant's practice of refusing to pay Plaintiff s claim without conducting a

reasonable investigation, constitutes an unfair method of cotnpetition atid an unfair and cleceptive

act or practice in the business of insuratice. Tex. Ins. Code § 541.060(a)(7).

        41.     Each of Defendant's acts desciibed herein, together and singtilarly, were dotie

"knowingly" as that term is used in the Texas Insurance Code and were a producing cause of

Plaintiff"s damages described herein.

                                         COUlV'T IlI
                         VIOLA.TION CiF `I'E, XAS INSiJRAlo10E CODE:
                             PRONIP7C PAYIVIEIVT OF CLAIMS

        42.     Plaintiffhereby repeats and incorporates by refererice the allegations in the

preceding paragraplis of this Petition as if set forth fully herein.

        43.     Defendant's conduct constitutes multiple violations of the Texas Insurance Code,

Protnpt Payment of Claims. Tex. Ins. Code, Chapter 542. All violations made under this article

are made actionabl.e by Tex. Ins. Code § 542.060.

        44.     Defendant's failure to acknowledge receipt of Plaintitl"s claim, commence

investigation of t.he claim, and request i.rom Plaintiff all iterns, statements, and forms that they

reasonably believed would be required within the applicable time constraints, constitutes a non-

prompt payriient of claims atid a violation of Tex. Ins. Code § 542.055.




                                                    ~~
         Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 16 of 28
.   ~.




                45.      Defendant's failure to notify Plaintiff in writinc; of its acceptance or rejection of

         the claim within tlie applicable time constraints, constitutes a non-prompt pay►nent o:Fthe claim.

         Tex. Ins. Code § 542.056.

                46.      Defendant's delay of the payment of Plaintiff's claim followiiig its receipt of all

         items, statements, and forms .reasonably requested and required, longer than the amount of time

         provided for, constitutes a non-prompt payment of the claim. Tex. Ins. Code § 542.058.

                                            CGi7NT IV
                        BfMACII ®F DUTY OF G®®:® FAd.T.il AND FAIR DFAI,ING

                 47,     Plaintiff hereby repeats and incorporates by reference the allegations in the

         preceding paragraphs of this Petition as if set forth fully herein.

                 48,     The Insurance Policy was an insurance contract that existed between the Plaintiff

         and the Defendant. The Insurance Policy provided coverage for named windstonns during the life

         of the policy, providiiig coverage for dwelling.

                 49.     As a paity to the Insurance Policy contract, Defendant owed a duty of good faith

         and fair dealing to the Plaintiff.

                 50.     However, Defendant engaged in fraudulent, deceitful, and otlier conduct

         inconsistent witli its contractual obligations to Plaintiff.

                 51.     By f.ailing to timely and adequately assess the Plaintiff s damages, refusing to

         properly adjust the .loss, and refusiiig to pay money it owed under the Insurance Policy, despite

         knowing the damage was covered thereunder, Defendant has acted arbitrarily, capriciously, in a

         manner inconsistent with the reasonable expectations of the Plaintiff, and in violation of the duties

         of good faith and fair dealing.




                                                             7
Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 17 of 28




        52.     For these reasons and others set out in this Petition, Defendant breached the duty

of good faitli and fair dealing owed to the Plaintiff, proximately causing Plainti ff to suff'er damages,

including economic damage and emotional distress caused by the denial.

        53.     Defendant is liable to Plaintiff for compensatory, consequential, and punitive

damages as well as attorney fees, costs, expenses, pre judgment interest, and all otlier damages

and relief as this Court deems jtist and appropriate.

                                   COU1lTT V
               lT10LATI0N OF TEXAS DECEPTI.VE 'I7L2AI)E PRACTICES/
                          CONSUTvIEI2 PTgOTECTION ACT

        54.     Plaintiff hereby repeats and incorporates by reference the allegations :in tlie

preceding paragraphs of this Petition as if set forth fully herein.

        55.     Defendant has committed violations of the Texas Deceptive Trade

Practices/Consumer Protection Act ("DTPA"). The DTPA, Section 17.46, et seq., of the Texas

Business and Commerce Code, provides additional pi-otectioii to consumers who are victims of

deceptive, improper, and/or illegal practices, including the award of treble damages f'or knowing

violation, and for attorneys' fees. Defendant's conduct in engaging in sucli acts and practices has

resulted in actua] and consequential darnages to Plaintiff and supports an award for treble

danages.

        56.     Each of Defendant's acts described herein, together and singularly, were done

"knowingly" as that term is used in the Texas Deceptive Trade Practices Act and were a

producing cause of Plaintiffs damages described herein.

        57.     Plaintiffis entitled to a.ctual damages resulting froin these violations of the law.

These damages include the sums Defendant has wrongfully refused to pay and any conseduential

damages to Plaintift's economic welfare in the future, including any exacerbation of economic



                                                    8
Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 18 of 28




condition occasioned by the delay in payment of these claims. Plaintiff is also entitled to

recovery of treble damages for Defendant's kiiowing violations.

                                             DAMAGES

        58.     The above described acts, omissions, failures, and conduct of Defendant have

caused Plaintiff to suffer damages which include, without litnitation, the cost to properly repair

the damage to Plaintiffs property.

        59.     Defendant "knowingly" and "intentionally" committed deceptive trade practices

and unfair insurance practices as those terms are defined in the applicable statutes. As a result,

Plaintiff is entitled to additional damages under Section 17.50(b)(1) of the DTPA and Chapters

541 and 542 of the Texas Insurance Code.

        60.     Defendaiit's breach of its duty of good faitli and fair dealing owed to :Plaintiff was

done intentionally and with malice and gross negligence as tliose terms are defined in Chapter 41

of the Texas Civil Practice and Itemedies Code. These violations are the type of conduct that the

state of Texas protects its citizens against by the imposition of exemplary damages.

        61.     Therefore, Plaintiff seeks the recovery of exemplary damages in an amouiit to be

determined by the finder of fact that is sufficient to punish Defendant for its wrongfi.il conduct

alid to set an example to deter this Defendant and others similarly situated from conimitting

similar acts in the future.

        62.     As a result of Defendant's conduct desci-ibed herein, Plaiutiff has been £orced to

retain the undersigned attorney to prosecute this actioii. Plaintiff is entitled to recover reasonable

attorneys' fees under aiiy applicable statute.

        63.     Pl.aintiffis entitled to the recovery of attorneys' fees necessary to afford its rights,

along with the costs and expenses set forth by law.



                                                   E
     Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 19 of 28
4-




            64.     Plaintiff seeks monetar_y relief over $200,000 but not more than $l ,000,000.

                                     REf)UEST )F'OR DISCI.,OSURE


            Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose

     the mater.ials described in T.RC.P. Rule 194.2,

                                          PRtkl'ER FOR RELIEF

            WHEREFORE, PREMISBS CONSIDERED, Plaintiff prays that Defendant be cited to

     appear and answer, and that after a trial on the merits, Plaintif3.'recover from Defendants

     damages for all causes of action described above, extra contractual damages as allowed by law

     and tlie causes of action described above, attorneys fees, costs of court, and all interest allowed

     by statute and common law and for such other relief to which Plaintiff may be entitled, both in

     equity and at law.

                                                           Respectfully submitted,


     August 21, 2019                                       s/ Shane McClelland
                                                           Shane McClelland
                                                           TX Bar# 24046383
                                                           Attorney-in-Charbe for Plaintiff'
                                                           The Law Offices of Shane McClelland
                                                           440 Cobia Drive, Suite 101
                                                           Katy, Texas 77494
                                                           Phone: (713) 987-7107
                                                           Fax: (832) 827-4207
                                                           Email: Shane(r7hmtrial.com


                                                            Atlorrte}~,for l'lcrintiff




                                                       n
Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 20 of 28
                                                                    8/28/2019 6:55 PM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 36371694
                                                                                       By: F Abdul-Bari
                                                                             Filed: 8/28/2019 6:55 PM




                                                            P
                                                         QJW
                                                       (
                                                       Y
                                                    WNH
                                                 NXY
                                               )
                                             XX
                                          LJ
                                        ZW
                                     S'
                                  NQ^
                                FW
                             K2
                          JT
                       KKNH
                    ^4
                 TU
                 (
              FQ
          NHN
       TKK
     :S
Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 21 of 28




                                                        P
                                                     QJW
                                                   (
                                                   Y
                                                WNH
                                              NXY
                                           )
                                         XX
                                       LJ
                                      ZW
                                  S'
                                NQ^
                              FW
                           K2
                          JT
                     KKNH
                  ^  4
               TU(
              FQ
          NHN
       TKK
     :S
      Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 22 of 28                             9/16/2019 8:43 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 36819470
                                                                                                  By: PAM ROBICHEAUX
                                                                                                 Filed: 9/16/2019 8:43 AM

                                    CAUSE NO. 2019-58319

MYRA GUILBEAU                                    §            IN THE DIST5RICT COURT OF
                                                 §
VS.                                              §                  HARRIS COUNTY, TEXAS
                                                 §
STATE FARM LLOYDS                                §                269TH JUDICIAL DISTRICT

                           DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, STATE FARM LLOYDS, Defendant in the above-entitled and numbered

cause, and files its Original Answer to the allegations contained in Plaintiff’s Original Petition,

and all subsequent amended or supplemental petitions filed against Defendant, and shows as

follows:

                                            I.
                                      GENERAL DENIAL

       1.      Defendant generally denies all material allegations contained in Plaintiff’s Original

Petition, and any amendments thereto, and demand strict proof thereof as allowed under the laws

of the State of Texas. By this general denial, Defendant would require Plaintiff to prove every fact

to support the claims in Plaintiff’s Original Petition, and any amendments thereto, by a

preponderance of the evidence.

                                              II.
                                           DEFENSES

       2.      Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff bears the

burden to prove damage resulting from an occurrence of accidental direct physical loss to the

insured property during the policy period. Plaintiff also bears the burden to segregate damages

occurring from an accidental direct physical loss and those that do not. Plaintiff lacks proof that

any additional damages resulted from any accidental direct physical loss during the policy period.
     Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 23 of 28



         3.        Payment. State Farm is entitled to an offset or credit against Plaintiff’s damages,

if any, in the amount of all payments State Farm has made to or on behalf of Plaintiff under the

policy in connection with the damages and the insurance claims that give rise to Plaintiff’s claims

in this lawsuit.

         4.        Deductible/Offset. State Farm is entitled to on offset or credit against Plaintiff’s

damages, if any, in the amount of Plaintiff’s deductible.

         5.        Limit of Liability. State Farm’s liability, if any, is limited to the amount of the

policy limits under the subject policy, pursuant to the “Limit of Liability” and other clauses

contained in the policy sued upon.

         6.        Pre-Existing Damages. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, pre-existed the alleged

storm.

         7.        Normal Wear and Tear. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, were proximately

caused, in whole or in part, by normal wear and tear, or other causes occurring over time. The

policy at issue specifically provides:

                               SECTION I – LOSSES NOT INSURED
         1.        We do not insure for any loss to the property described in Coverage A which
                   consists of, or is directly and immediately caused by, one or more of the
                   perils listed in items a. through n. below, regardless of whether the loss
                   occurs suddenly or gradually, involves isolated or widespread damage,
                   arises from natural or external forces, or occurs as a result of any
                   combination of these:
                                                  * * * * *
                   g.     wear, tear, marring, scratching, deterioration, inherent vice, latent
                          defect or mechanical breakdown;

                   i.     mold, fungus or wet or dry rot;
     Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 24 of 28



                l.     settling, cracking, shrinking, bulging, or expansion of pavements,
                       patios, foundation, walls, floors, roofs or ceilings;
                                                * * * * *

        3.      We do not insure under any coverage for any loss consisting of one or more
                of the items below. Further, we do not insure for loss described in
                paragraphs 1. and 2. immediately above regardless of whether one or more
                of the following: (a) directly or indirectly cause, contribute to or aggravate
                the loss; or (b) occur before, at the same time, or after the loss or any other
                cause of the loss:

                b.     defect weakness, inadequacy, fault or unsoundness in:

                       (2)     design, specifications, workmanship, construction, grading,
                               compaction;

                       (3)     materials used in construction or repair; or

                       (4)     maintenance;

                c.     weather conditions.
        Plaintiff has claimed roof, interior, and other damages that resulted, in whole or in part,

from and appears to have occurred over time as a result of age and deterioration, including wear,

tear, deterioration, corrosion, rust, wet or dry rot, which condition is specifically excluded under

the policy at issue.

        8.      Bona Fide/Legitimate Dispute. There is at most only a bona fide dispute between

Plaintiff/Plaintiffs and Defendant, which precludes Plaintiff/Plaintiffs recovery of damages under

extra-contractual theories including the common law duty of good faith and fair dealing, and for

violations of the Texas Insurance Code or any other statutory or common law authority.


        9.      Losses Not Insured. Plaintiff’s claim under the Policy is subject to the following:

                                    SECTION I – LOSSES INSURED

                COVERAGE A – DWELLING
     Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 25 of 28



               We insure for accidental direct physical loss to the property described in Coverage
               A, except as provided in SECTION I – LOSSES NOT INSURED.

       10.     Chapter 38 Attorney’s Fees.         Plaintiff cannot recover attorney’s fees from

Defendant under Chapter 38 of the Texas Civil Practice and Remedies Code. “A person may

recover reasonable attorney’s fees from an individual or corporation, in addition to the amount of

a valid claim and costs, if the claim is for . . . (8) an oral or written contract.” Tex. Civ. Prac. &

Rem. Code § 38.001(8). Chapter 38 does not apply to State Farm because it is an unincorporated

association of underwriters. See Fleming & Assocs., L.L.P. v. Barton, 425 S.W.3d 560, 575 (Tex.

App.—Houston [14th Dist.] 2014, pet. filed).

       11.     Cap on Punitive Damages. Texas Civil Practice and Remedies Code §41.001, et.

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set forth

therein, other applicable statutory authority, and common law. Further, unless Plaintiff proves

Defendant’s liability for punitive damages, and the amount of punitive damages, if any, by clear

and convincing evidence, any award of punitive damages would violate Defendant’s due process

rights guaranteed by the Fourteenth Amendment to the United States Constitution and by Section

19 of Article 1 of the Texas Constitution.

Code Chapter 38.

                                             III.
                                       RIGHT TO AMEND

       19.     Defendant reserves the right to amend this Answer pursuant to the Texas Rules of

Civil Procedure.

                                              IV.
                                         JURY DEMAND

       20.     State Farm demands a trial by jury pursuant to Texas Rule of Civil Procedure 216.
     Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 26 of 28



        WHEREFORE, PREMISES CONSIDERED, Defendant prays that it be released and

discharged of the charges filed against it, that Plaintiff take nothing by reason of this suit, that

Defendant recover its costs, and for such other and further relief to which Defendant may be justly

entitled.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                    DALE M. “RETT” HOLIDY
                                                    State Bar No. 00792937
                                                    LAUREN N. HERRERA
                                                    State Bar No. 24092720
                                                    America Tower
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, Texas 77019
                                                    (713) 650-1313 – Telephone
                                                    (713) 739-7420 – Facsimile
                                                    rholidy@germer.com
                                                    lherrera@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS
     Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 27 of 28



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 13th day of September, 2019.

       Shane McClelland                                                     VIA E-FILE
       The Law Offices of Shane McClelland
       440 Cobia Drive, Suite 101
       Katy, Texas 77494
       Shane @hmtrial.com



                                                     DALE M. “RETT” HOLIDY
             Case 4:19-cv-03628 Document 1 Filed on 09/25/19 in TXSD Page 28 of 28
                                     Harris County Docket Sheet


2019-58319
COURT: 269th
FILED DATE: 8/21/2019
CASE TYPE: Insurance

                                   GUILBEAU, MYRA




                                                                                 k
                                 Attorney: MCCLELLAND, SHANE




                                                                              ler
                                              vs.




                                                                           tC
                                 STATE FARM LLOYDS




                                                                       ric
                                 Attorney: HOLIDY, DALE MARETT




                                                                    ist
                                                                 sD
                                     Docket Sheet Entries
         Date        Comment




                                                                 es
                                                           rg
                                                       Bu
                                                     n
                                                 ily
                                               ar
                                           M
                                        of
                                     e
                                 ffic
                              yO
                           op
                        C
                      ial
                   fic
                  of
                Un




2019-58319                                                                               Page 1 of 1

269                                                                            9/25/2019 12:07:55 PM
